Case 2:20-cv-02580-ODW-AS Document 53 Filed 05/26/20 Page 1 of 5 Page ID #:647



   1 Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
   2       A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
   3 Los Angeles, California 90010

   4
     (323) 937-4501 Fax (888) 316-6107
     e-mail: baruchcohen@baruchcohenesq.com
   5
     Attorney for Defendants/Third-Party Plaintiffs PETER VOUTSAS aka PETER
   6 MARCO aka PETER MARCO EXTRAORDINARY JEWELS OF BEVERLY HILLS,
     dba PETER MARCO LLC
   7

   8                              IN THE UNITED STATES DISTRICT COURT
   9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10

  11    DAVID ROVINSKY LLC, a                             USDC # 2:20-cv-02580-ODW-OS
        Delaware limited liability company,
  12

  13                 Plaintiff,

  14    PETER VOUTSAS aka PETER                           AMENDED NOTICE OF
        MARCO aka PETER VOUTSAS, aka                      LODGING
  15    PETER MARCO
        EXTRAORDINARY JEWELS OF
  16    BEVERLY HILLS, dba PETER
        MARCO LLC,
  17

  18
                     Defendants/Third-Party Plaintiffs,

  19    vs.

  20    JONA S. RECHNITZ, an individual;
        RACHEL RECHNITZ, an individual;
  21    LEVIN PRADO aka LEVON
        PRADO, an individual,
  22
                     Third-Party Defendants.
  23

  24             Defendants/Third-Party Plaintiffs PETER VOUTSAS aka PETER MARCO
  25   aka PETER MARCO EXTRAORDINARY JEWELS OF BEVERLY HILLS, dba
  26   PETER MARCO LLC. (“Marco”) hereby file this AMENDED NOTICE OF
  27   LODGING with regard to the Proposed Order Denying Third-Party Defendants’
  28
                                       AMENDED NOTICE OF LODGING
       5/26-1:37pm
Case 2:20-cv-02580-ODW-AS Document 53 Filed 05/26/20 Page 2 of 5 Page ID #:648



   1   Motion for Stay of Proceedings [Docket #48]. A copy of the Proposed Order has
   2   also been submitted via the ECF Proposed Orders to Chambers portal.
   3

   4   DATED:        May 26, 2020          LAW OFFICE OF BARUCH C. COHEN
                                           A Professional Law Corporation
   5
                                           By /s/ Baruch C. Cohen
   6                                          Baruch C. Cohen, Esq.
                                           Attorney for Defendants/Third-Party
   7                                       Plaintiffs PETER VOUTSAS aka PETER
                                           MARCO aka PETER MARCO
   8                                       EXTRAORDINARY JEWELS OF BEVERLY
                                           HILLS, dba PETER MARCO LLC
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                               AMENDED NOTICE OF LODGING
       5/26-1:37pm
                                              -2-
Case 2:20-cv-02580-ODW-AS Document 53 Filed 05/26/20 Page 3 of 5 Page ID #:649



   1

   2

   3

   4

   5

   6

   7

   8
                           IN THE UNITED STATES DISTRICT COURT
   9

  10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

  11
        DAVID ROVINSKY LLC, a Delaware               USDC # 2:20-cv-02580-ODW-AS
  12    limited liability company,
  13                                                 Before the Hon. Otis D. Wright II
                            Plaintiff,
  14
        PETER VOUTSAS aka PETER
  15    MARCO aka PETER VOUTSAS, aka
        PETER MARCO EXTRAORDINARY
  16    JEWELS OF BEVERLY HILLS, dba
        PETER MARCO LLC,
  17
               Defendants/Third-Party Plaintiffs,    ORDER DENYING THIRD-
  18                                                 PARTY DEFENDANTS’ MOTION
        vs.                                          FOR STAY OF PROCEEDINGS
  19

  20    JONA S. RECHNITZ, an individual;
        RACHEL RECHNITZ, an individual;              Date: 6-15-2020
  21    LEVIN PRADO aka LEVON PRADO,                 Time: 1:30 p.m.
        an individual,                               Courtroom: 5D
  22
                     Third-Party Defendants.
  23

  24             GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED
  25   that:
  26             Third-Party Defendants’ Motion for Stay of Proceedings is hereby DENIED.
  27   ///
  28
                            ORDER DENYING THIRD-PARTY DEFENDANTS’
                               MOTION FOR STAY OF PROCEEDINGS
       5/20-6:22pm
Case 2:20-cv-02580-ODW-AS Document 53 Filed 05/26/20 Page 4 of 5 Page ID #:650



   1             All proceedings, including discovery, in this action are not stayed as to Third-
   2   Party Defendants Jona S. Rechnitz and Rachel Rechnitz.
   3             IT IS SO ORDERED.
   4
       Dated:                                     By: ________________________________
   5                                                 HONORABLE OTIS D. WRIGHT II
   6
                                                     United States District Judge

   7

   8   Presented by:
   9

  10   /S/ Baruch C. Cohen
  11   Baruch C. Cohen, Esq.
       Attorney for Defendants/Third-Party
  12   Plaintiffs PETER VOUTSAS aka
       PETER MARCO aka PETER VOUTSAS,
  13
       aka PETER MARCO EXTRAORDINARY
  14   JEWELS OF BEVERLY HILLS, dba
       PETER MARCO LLC
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                            ORDER DENYING THIRD-PARTY DEFENDANTS’
                               MOTION FOR STAY OF PROCEEDINGS
       5/20-6:22pm
                                              -2-
Case 2:20-cv-02580-ODW-AS Document 53 Filed 05/26/20 Page 5 of 5 Page ID #:651



   1                                   CERTIFICATE OF SERVICE
   2         I declare that I am a citizen of the United States and I am a resident and employed in
       Los Angeles, California; that my business address is 4929 Wilshire Boulevard, Suite 940
   3   Los Angeles, California 90010; that I am over the age of 18 and not a party to the
       above-entitled action.
   4
               I am employed by a member of the United States District Court for the Central
   5   District of California, and at whose direction I caused service of the foregoing document
       entitled AMENDED NOTICE OF LODGING WITH REGARD TO THE
   6   PROPOSED ORDER DENYING THIRD-PARTY DEFENDANTS' MOTION FOR
       STAY OF PROCEEDINGS on all interested parties in this action by the method
   7   indicated below at the address stated below:
   8   Marc S. Williams, Esq.
       Cohen Williams, LLP
   9   724 South Spring Street, 9th Floor
       Los Angeles, CA 90014
  10   Email: mwilliams@cohen-williams.com
       Attorney for Third-Party Defendant Jona S. Rechnitz
  11

  12   [X]       BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
                 the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
  13             Case Filing provision of the United States District Court General Order and the E-
                 Government Act of 2002, which electronically notifies all parties in this case. A pdf
  14             version of this document was also transmitted to counsel via electronic mail at the
                 mail address indicated above.
  15
               I declare under penalty of perjury under the laws of the United States of America
  16   that the foregoing is true and correct. Executed on May 26, 2020 at Los Angeles,
       California.
  17
       By: /s/ Baruch C. Cohen
  18      Baruch C. Cohen
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                     AMENDED NOTICE OF LODGING
       5/26-1:37pm
                                                      -3-
